ORDER
BASIL D. BECK, JR., of BRIDGETON and SOMERS POINT, who was admitted to the bar of this State in 1963, having been Ordered to Show Cause on July 9, 1991, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and the Court having heard the arguments of respondent and of the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that the suspension of BASIL D. BECK, JR. shall continue pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regula*604tion 23 of the Administrative Guidelines Governing Suspended Attorneys.